Citation Nr: 9923553	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  97-33 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident and hypertension, as secondary to service-connected 
gastrectomy.

2.  Entitlement to an increased disability rating for 
service-connected gastrectomy, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946 and from July 1951 to October 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, that denied the above-noted claims. 

The veteran requested that he be scheduled for a personal 
hearing before a Member of the Board in his December 1997 
substantive appeal; however, he withdrew his request for a 
hearing in October 1998.

The veteran has claimed entitlement to service connection for 
special monthly compensation for purposes of aid and 
attendance or housebound benefits.  This claim has not yet 
been adjudicated and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  No medical evidence has been presented or secured 
establishing a relationship between the service-connected 
gastrectomy and any hypertension or cerebrovascular accident. 

2.  Sufficient evidence necessary for an equitable 
disposition of the veteran's claim for an increased 
disability rating for service-connected gastrectomy has been 
obtained.

3.  The veteran's service-connected gastrectomy is currently 
manifested by subjective complaints of nausea, constipation, 
daily episodes of epigastric disorders, circulatory symptoms 
after meals, diarrhea, vomiting, heat intolerance, sweating, 
circulatory problems in his feet, hypoglycemia, and anemia; 
and objective findings of persistent alkaline gastritis and 
esophagitis secondary to bile, therapy for helicobacter 
pylori twice in one year, and burning mid-epigastric pain 
associated with nausea. 

4.  The veteran's service-connected gastrectomy does not 
present an exceptional or unusual disability picture 
rendering impracticable the application of the regular 
schedular standards that would have warranted referral of the 
case to the Director of the Compensation and Pension Service.


CONCLUSIONS OF LAW

1.  The claim for a cerebrovascular accident and 
hypertension, as secondary to service-connected gastrectomy, 
is not well grounded and there is no statutory duty to assist 
the veteran in developing facts pertinent to this claim.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The criteria for a disability rating in excess of 20 
percent for service-connected gastrectomy are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.7, 
4.114 Diagnostic Code 7308 (1998).

3.  Referral for consideration of an extra-schedular rating 
for service-connected gastrectomy is not warranted by the 
evidence in this case.  38 C.F.R. § 3.321(b)(1) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The veteran's service medical records are negative for any 
complaints or findings of hypertension or a cerebrovascular 
accident.  

The veteran was diagnosed as having a duodenal ulcer with 
hemorrhage during VA hospitalization from February to March 
1953.  It was noted that he was cancer conscious because his 
mother had died from the disease.

In March 1953, the RO granted entitlement to service 
connection for a duodenal ulcer, evaluated as 40 percent 
disabling.  The disability rating was reduced to 10 percent 
by means of a February 1955 rating decision.  In January 
1957, the RO assigned a 20 percent disability rating for the 
veteran's service-connected duodenal ulcer.  It was 
thereafter again reduced to 10 percent in February 1960.

The veteran underwent subtotal gastrectomy and vagotomy in 
June 1960.  He was assigned a 60 percent disability rating by 
means of an August 1960 rating decision.  The disability 
rating was reduced to 40 percent in March 1961, and 
thereafter to 20 percent in February 1963.  The 20 percent 
disability rating has remained in effect since that time.   

More recently, the veteran sought reevaluation of his 
service-connected disability in July 1996.  

In August 1996, Keith R. Holden, M.D. reported that the 
veteran suffered a cerebrovascular accident (CVA) in April 
1996.  Other pertinent diagnoses included hypertension and 
diabetes mellitus.  Dr. Holden further noted that the veteran 
was status post partial gastrectomy for peptic ulcer disease 
and recently had to be treated for recurrence of peptic ulcer 
symptoms.  

In April 1997, Dr. Holden stated that the veteran had a 
service-related hemigastrectomy with Billroth 1 anastomosis 
and continued to have problems associated with this procedure 
with persistent alkaline gastritis and esophagitis secondary 
to bile.  In the past year, he underwent therapy for 
helicobacter pylori twice.  The second therapy was successful 
with follow-up negative helicobacter pylori breath test.  
Despite continued therapy, the veteran continued to have 
complaints of burning mid-epigastric pain associated with 
nausea.  Dr. Holden further indicated that the veteran had 
been thoroughly evaluated by gastroenterology and Cimetidine 
was to be substituted by Carafate.  The doctor stated that 
this was a chronic condition and the veteran was expected to 
require Carafate therapy the rest of his life for relief of 
his abdominal complaints.

On VA examination in May 1997, the veteran's complaints 
included experiencing nausea about once a day lasting 
approximately one hour.  Milk, jello and heavy greens 
specifically caused nausea.  He denied any diarrhea or 
bleeding.  He had constipation once a month lasting up to two 
days.  Overall, his weight had been stable.  The veteran's 
wife reported that he had undergone esophagogastroduodenosopy 
(EGD) three to four months ago and requested that additional 
testing be deferred.  She stated that she would see that VA 
received copies of the veteran's private medical records, 
i.e., from the Ochsner Clinic.  

Physical examination revealed an approximately 10 1/2 inch by 1/4 
inch surgical scar.  There was an approximately 6 3/4 inch 
linear scar in the in the right upper quadrant, as well as a 
3/4 inch in diameter drain-type scar in the right lower 
quadrant. The abdomen was non-tender.  Blood tests were 
conducted.  Pertinent diagnoses included peptic ulcer disease 
manifested by hemigastrectomy with Billroth I anastomosis 
with persistent gastrointestinal symptoms and with history of 
treatment for helicobacter pylori twice within the past year; 
CVA disease status post CVA with seizure disorder; peripheral 
vascular disease; diabetes mellitus; and history of 
hypertension.

In an August 1997 written statement, the veteran reported 
having daily episodes of epigastric disorders, circulatory 
symptoms after meals and daily diarrhea.  He denied having 
any current weight loss.

In August 1997, a VA doctor reviewed the veteran's medical 
history.  The doctor concluded that there was no etiological 
relationship between the veteran's service-connected 
gastrointestinal pathology and cardiovascular and 
cerebrovascular pathology.

The veteran and his spouse testified at a personal hearing at 
the RO in January 1998.  Concerning his service-connected 
gastrectomy, his symptoms reportedly included nausea and 
vomiting attacks after meals, heat intolerance, sweating, 
circulatory problems in his feet, hypoglycemia, and diarrhea.  
He was on a special diet to prevent anemia.  He had problems 
with anemia and weight fluctuation.  He now weighed 165 
pounds.  The nausea and vomiting occurred three to five times 
a month.  He was not able to eat breakfast.  He had a bland 
diet, but still had bouts.  The veteran's wife stated that 
the veteran worried and kept things to himself.  He was 
reportedly worried about getting cancer after his 
gastrectomy.  It was the veteran's opinion that his worrying 
caused hypertension and eventually his CVA.  However, his 
wife stated that no doctor had rendered such an opinion.  The 
hearing officer advised the veteran's wife to submit his 
medical records from Ochsner Clinic, including a medical 
opinion as to any relationship between the veteran's service-
connected gastrectomy and hypertension and a CVA.

In January 1998, Mark E. Babo, M.D. reported that the veteran 
was followed, in pertinent part, for hypertension, peripheral 
vascular disease, and CVA with seizure disorder.  Dr. Babo 
further stated that, "this letter is to state that there is 
a correlation between a stroke and hypertension."

Efforts to obtain the veteran's treatment records from the 
Ochsner Clinic were thereafter unsuccessful.  The veteran's 
wife reported in August 1998 that she would obtain his 
records from the clinic and submit them to VA.  This was not 
accomplished.


Legal analysis

Entitlement to service connection for a cerebrovascular 
accident and hypertension, as secondary to service-connected 
gastrectomy

Service connection may be established for a current 
disability on a "secondary" basis.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304(a), (b), (c), 
3.310(a) (1998).  Service connection may be established on a 
secondary basis for a disability that is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1998); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The first responsibility of a person seeking entitlement to 
VA benefits is to state a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991).  Establishing a well-grounded claim 
for service connection for a particular disability requires 
more than an allegation that the disability is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible, i.e., meritorious on its own or capable of 
substantiation.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
610 (1992); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The kind of evidence needed to make a claim well grounded 
depends upon the types of issues presented by a claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  For some 
factual issues, competent lay evidence may be sufficient.  
However, where the claim involves issues of medical fact, 
such as medical causation or medical diagnoses, competent 
medical evidence is required.  Id. at 93.

To establish a well-grounded claim for service connection for 
a disorder on a secondary basis, in addition to providing 
evidence of the existence of a current disability, the 
veteran must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).  For purposes of determining whether a claim 
is well grounded, the evidence is generally presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995), citing King v. Brown, 5 Vet. App. 19, 21 (1993).

The veteran is currently diagnosed as having hypertension and 
a CVA.  However, the record lacks evidence of a relationship 
between these current disorders and the  service-connected 
gastrectomy.  There are no medical opinions contained in any 
of the medical records relating any current hypertension or 
CVA to the service-connected disability.  The January 1998 
statement by Dr. Babo fails to establish any such connection.  
Moreover, a VA examiner ruled out any such relationship in an 
August 1997 opinion.  The veteran and his wife lack medical 
expertise and are not qualified to render an opinion 
regarding a causal relationship between any hypertension and 
CVA and the service-connected gastrectomy.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Without competent medical 
evidence establishing such a relationship, his claim for 
service connection on a secondary basis is not well grounded.  
See Jones, 7 Vet. App. at 137.

Where a claimant refers to a specific source of evidence that 
could make his claim plausible, VA has a duty to inform him 
of the necessity to submit that evidence to complete his 
application for benefits.  See Epps v. Brown, 9 Vet. 
App. 341, 344-45 (1996), aff'd Epps v. Gober, 126 F.3d. 1464, 
1468 (Fed. Cir. 1997).  The Board finds VA has no outstanding 
duty to inform the appellant of the necessity to submit 
certain evidence to complete his application for VA benefits.  
38 U.S.C.A. § 5103(a) (West 1991).  Nothing in the record 
suggests the existence of evidence that might well ground the 
veteran's claim for service connection for hypertension and a 
CVA on a secondary basis.  The veteran's wife failed to 
submit his medical records from the Ochsner Clinic upon 
request by VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) ("[t]he duty to assist is not always a one-way 
street.")  Moreover, there is no basis for speculating that 
such records would produce evidence necessary to well ground 
the veteran's claim for service connection on a secondary 
basis.  Brewer v. West, 11 Vet. App. 228 (1998); see Grivois 
v. Brown, 6 Vet. App. 136, 139-40 (1994) (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").  His wife stated 
that no doctor had rendered such an opinion.  Accordingly, 
the Board concludes that VA did not fail to meet its 
obligations with regard to the veteran's claim under 
38 U.S.C.A. § 5103(a) (West 1991).



Entitlement to an increased disability rating for service-
connected gastrectomy

The veteran has presented a well-grounded claim for an 
increased disability evaluation for his service-connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); cf. Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well-grounded claim 
for an increased rating).  

The veteran has been afforded a VA examination and a personal 
hearing and his treatment records have been associated with 
the file to the extent possible.  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (1998).  Nevertheless, past medical records do 
not take precedence over current findings in determining 
whether to increase a disability rating, although a rating 
specialist is directed to review the recorded history of 
disability to make a more accurate evaluation.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2 (1998), and to 
resolve any reasonable doubt regarding the extent of the 
disability in the veteran's favor.  38 C.F.R. § 4.3 (1998).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The veteran is currently evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7308, at 20 percent, for postgastrectomy 
syndromes.  That evaluation requires mild postgastrectomy 
syndrome with infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestations.  In order to be evaluated under Diagnostic 
Code 7308 at 40 percent, there must be moderate 
postgastrectomy syndrome with less frequent episodes of 
epigastric disorders with characteristic mild circulatory 
symptoms after meals but with diarrhea and weight loss.  The 
highest, or 60 percent rating, requires a severe condition 
associated with nausea, sweating, circulatory disturbance 
after meals, diarrhea, hypoglycemic symptoms and weight loss 
with malnutrition and anemia.  

After having considered all of the relevant evidence, the 
Board concludes that the impairment resulting from the 
veteran's service-connected disability does not more nearly 
approximate the criteria for the next higher rating, but 
rather is appropriately evaluated as "mild" and is 
adequately compensated by the current 20 percent disability 
evaluation under diagnostic code 7308.  While the veteran 
does seek treatment for gastrointestinal symptomatology, 
including gastritis, esophagitis, helicobacter pylori, mid-
epigastric pain and nausea as reported by Dr. Holden, there 
has been no objective evidence of circulatory symptoms after 
meals, diarrhea, weight loss, anemia, sweating, hypoglycemic 
symptoms or malnutrition at any time.  The veteran's weight 
was reportedly 165 pounds in 1998.  Blood tests were 
conducted on VA examination in May 1997; however, there was 
no mention of anemia.  VA has attempted to obtain the 
veteran's treatment records, including EGD results, from the 
Ochsner Clinic in order to document the additional 
symptomatology that the veteran complained of during his 
personal hearing in January 1998 without success.  The 
veteran's wife did not submit these records as requested.  
See Wood, supra.   It is possible that some of the veteran's 
reported symptomatology is attributable to a nonservice-
connected disability, including his diabetes mellitus.  
Without documentation of the veteran's reported 
symptomatology associated with his gastrectomy, the Board 
concludes that the medical evidence does not support a 
finding that the nature and severity of the veteran's 
service-connected gastrectomy is productive of a "moderate" 
or "severe" disability, particularly in light of the 
conflicting lay statements of record.  38 C.F.R. §§ 4.7, 
4.114a, Diagnostic Code 7308 (1998).  For example, on VA 
examination in May 1997 the veteran denied any diarrhea and 
stated that his weight was stable.  He again reported that 
his weight was stable in August 1997.  However, statements 
were offered during his personal hearing in January 1998 to 
the effect that his weight fluctuated and that he suffered 
from diarrhea.  The Board finds the probative weight of the 
veteran's statements about the extent and frequency of his 
subjective symptoms to be not credible when compared with the 
medical records of treatment, or in this case, the lack 
thereof.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that interest in the outcome of a proceeding 
may affect the credibility of testimony).

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for a 
disability rating in excess of 20 percent.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. §§ 3.102, 4.3 (1998).  The 20 percent rating is the 
appropriate rating in this case.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  38 C.F.R. § 3.321(b)(1) 
(1998).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. 
§ 3.321(b)(1) in an August 1997 rating decision.  Although 
the Board has no authority to grant an extraschedular rating 
in the first instance, it may consider whether the RO's 
determination with respect to that issue was proper.  See 
VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 95 (1996) 
(Board may consider whether referral to "appropriate 
first-line officials" for extra-schedular rating is 
required); see also Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996) (BVA may affirm an RO conclusion that a claim does not 
meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1)).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  The Board agrees.

First, the schedular evaluations in this case are not 
inadequate.  Higher schedular ratings are provided under 
diagnostic code 7308, but the medical evidence reflects that 
comparable manifestations are not present in this case.  
Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required any recent periods of hospitalization for his 
service-connected gastrectomy.  There is no evidence in the 
claims file to suggest that marked interference with 
employment is the result of the service-connected disability.  
Thus, the Board finds that the absence of evidence presenting 
such exceptional circumstances preponderates against 
referring the claim for consideration of an extra-schedular 
rating for the service-connected disability.  The disability 
is appropriately rated under the schedular criteria.


ORDER

Having found the claim not well grounded, entitlement to 
service connection for a cerebrovascular accident and 
hypertension, as secondary to service-connected gastrectomy, 
is denied.

Entitlement to a disability rating in excess of 20 percent 
for service-connected gastrectomy is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

